Exhibit 99.1 1 1 Presentation to ISS November 18, 2015 Presenters: Dr. Ofer Borovsky, Chairman of Nominating Committee, Independent & External Director Irit Ben-Dov, Independent & External Director Yos Shiran, CEO 2 2 Disclaimer These slides and the accompanying oral presentation may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward- looking statements generally relate to the Company’s plans, objectives and expectations for future operations, including its projected results of operations and the expected timing of expanding its manufacturing facilities. These forward-looking statements are based upon management’s current estimates and projections of future results or trends. Actual results may differ materially from those projected as a result of certain risks and uncertainties. These factors include, but are not limited to: the strength of the home renovation and construction sectors; economic conditions within any of our key existing markets; actions by our competitors; changes in raw material prices, particularly polymer resins and pigments; fluctuations in currency exchange rates; the success of our expansion efforts in the United States; the outcome of silicosis claims and the claim by our former quartz processor; unpredictability of seasonal fluctuations in revenues; delays in manufacturing if our suppliers are unable to supply raw materials; and other factors discussed under the heading “Risk Factors” in our most recent annual report on Form 20-F and other documents filed with the Securities and Exchange Commission. These forward-looking statements are made only as of the date hereof, and the Company undertakes no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. 3 3 Part I: Caesarstone’s Business 4 Company Overview •27 years of leadership •Strong premium brand associated with quality, innovation and excellent service •12% global market share (by volume) •Distribution network across over 50 countries •Diversified revenue with approximately 55% of revenue from North America Quartz Market Opportunity •2014 market penetration: 10% by sales •Fastest growing surfaces category (’99 - ’14) •Grew at 15.7% CAGR •From 2% penetration in 1999 •Capturing high % of market share in key markets Global Leader in the Attractive Quartz SurfaceMarket Source: Freedonia, February 2015 Quartz is the fastest growing category Quartz 10% Growth Development Maturity Dwindling Solid Surface 25% Granite 27% Marble 2% Strong Performance Through the Cycle ($mm) 5 5 Key Investment Highlights •Premium brand with superior customer value proposition •Leading manufacturer in high growth quartz surfaces market •Strong, diversified global distribution platform •World-class marketing, R&D and manufacturing capabilities •Proven track record of growth and product innovation •Experienced management team under whose leadership Caesarstone (“Caesarstone” or the “Company”) has grown significantly and continues to grow •Attractive financial profile 6 6 Caesarstone’s Superior Value Proposition •Premium product with unique combination of high quality and long- lasting beauty •Trend-setting innovation with top design •High service level with comprehensive sales and marketing approach •Caesarstone’s quartz surfaces are used as countertops in more than 50 countries - Quartz received the highest overall score among countertop materials - Consumer Reports Magazine, July 2013 7 7 Leading Global Footprint with Diverse Revenue Mix Singapore Canada USA Australia Direct distribution Indirect distribution 8 8 Positioned to Capture Growth from Quartz Penetration $81BN Global Countertop Market Material Segmentation (2014 sales) 2014 Quartz Share of Countertop Market by Region (by volume) Source: Freedonia, February 2015; Company estimates Note:Quartz share based on value 9 9 The U.S. Remains a Significant Opportunity Caesarstone continues to execute on its go-to-market strategy in the U.S. driven by increasing quartz penetration Source: Freedonia, February 2015; Company estimates 1 Calculation applies 1% increase in quartz penetration (by volume) based on 2014 total market volume and 2014 quartz prices as provided by Freedonia February 2015 report 2 HousingEconomics.com , February 2015 3 Home Improvement Research Institute, March 2015 1,001k 2016E 1,400k U.S. New Housing Starts2 U.S. Home Improvement Product Sales3 Caesarstone U.S. Revenue Performance ($mm) U.S. Market Penetration (by volume) 1% increase in penetration ≈ $350mm1 21% 9% 42% 50% YoY organic growth 23% 10 10 Differentiated Approach •Unique advanced technological capabilities •Continued investment in IP and know-how protected products •Product superiority with zero defect policy •High standards (ISO, Leed, NSF SCS, Greenguard) •High throughput and lean approach •Binder chemistry and formulation optimization World Class Manufacturing and R&D Capabilities Current Facilities 11 11 12 12 Proven Track Record of Growth and Innovation •Proven ability to enter and develop key markets •Continued introduction of innovative new products Israel South East Asia Market Entry New Products Concetto Classico Motivo Supremo U.S. Canada & South Africa Europe Australia China Australia Canada U.S. & Singapore Direct Distribution Israel Manufacturing 1stplant 2nd plant (3rd line) 4th line 2nd line History of execution with a clear strategy to capture future growth Super
